Case: 6:17-cr-00040-CHB-HAI Doc #: 686 Filed: 07/31/20 Page: 1 of 2 - Page ID#: 3735




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at London)

   UNITED STATES OF AMERICA,                         )
                                                     )
             Plaintiff,                              )    Criminal Action No. 6:17-CR-040-CHB-SSSS-03
                                                     )
   v.                                                )
                                                     )             ORDER ADOPTING
   JACQUELINE M. ROBINSON,                           )         RECOMMENDED DISPOSITION
                                                     )
             Defendant.                              )

                                        ***    ***       ***    ***
        This matter is before the Court on Recommended Disposition from Magistrate Judge

 Hanly A. Ingram concerning reported violations of supervised release conditions by Defendant

 [R. 683].    Magistrate Judge Ingram recommended 1) Defendant Robinson be found Guilty of

 Violations #1, #2, #3, and #4; 2) Revocation to emphasize for the record that significant

 violations have occurred; and 3) that Defendant’s supervision be re-imposed for 30 months under

 the conditions contained in Defendant’s prior revocation judgment [R. 531] with the added

 conditions that (a) Defendant report to the USPO in Ashland once per week, over a period of

 three years, for drug screening; (b) Defendant cease all contact with Steven Messer; and (c)

 Defendant report any attempted contact by Messer to the USPO. Id. at p. 9. Defendant has not

 filed any objection to the Recommended Disposition, and the time for such objections has

 passed. Further, Defendant has filed an executed Waiver of Allocution. [R. 685-1]

        Upon review, the Court is satisfied that Defendant Jacqueline M. Robinson knowingly

 and competently admitted the violations of supervised release conditions as set forth by the

 United States, and that the United States proved these violations by a preponderance of the

 evidence. The Recommended Disposition announces a revocation of supervised release and a

                                                -1-
Case: 6:17-cr-00040-CHB-HAI Doc #: 686 Filed: 07/31/20 Page: 2 of 2 - Page ID#: 3736




 term of supervision that is sufficient, but not greater than necessary to comply with the purposes

 set forth in 18 U.S.C. 3553(a)(2).

        Accordingly, and with the court being otherwise sufficiently advised,

        IT IS HEREBY ORDERED as follows:

        1.      Judge Ingram’s Recommended Disposition [R. 683] is ADOPTED for the

 Opinion of this Court.

        2.      Defendant is ADJUDGED guilty of Violations # 1, #2, #3, and #4.

        3.      Defendant’s supervised release is hereby REVOKED.

        4.      Defendant’s supervised release is RE-IMPOSED for 30 months under the

 conditions contained in Defendant’s prior revocation judgment [R. 531] with the added

 conditions that (a) Defendant report to the USPO in Ashland once per week, over a period of

 three years, for drug screening; (b) Defendant cease all contact with Steven Messer; and (c)

 Defendant report any attempted contact by Messer to the USPO.

        5.      A separate Revocation Judgment will be entered herewith.

        This the 31st day of July, 2019.




                                                -2-
